FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

(this "First Amendment") is executed as of May 12, 2006, with an effective date
of March 25, 2006 (the "Effective Date"), by and between Caremark Rx, Inc., a
Delaware corporation ("Employer") and Rudy Mladenovic, a resident of Southlake,
Texas. ("Officer").





WHEREAS,

Employer and Officer entered into an Employment Agreement ("Agreement") dated as
of April 1, 2004; and





WHEREAS,

the Parties desire to further amend the Agreement to reflect a change in
Officer's compensation.





NOW, THEREFORE,

in consideration of the foregoing recitals, mutual covenants, and agreements
contained in the Employment Agreement and this Amendment To Employment
Agreement, the parties agree as follows:



1. Amendment of Section 3(a). Subsection (a) of Section 3 of the Agreement shall
be deleted in its entirety and replaced with the following subsection:

Salary

. Employer shall pay Officer a base salary in the amount of $589,950 per year
(prorated for any partial year during the Term) (the "Base Salary"), payable in
equal bi-weekly installments, less any applicable state and federal tax and
other legally required or authorized withholdings. The Base Salary shall be
subject to review and adjustment from time to time at the discretion of the
Chief Executive Officer of Employer or his designee.



2. Amendment of Section 3(b). Subsection (b) of Section 3 of the Agreement shall
be deleted in its entirety and replaced with the following subsection:

During the Term, Officer shall be eligible to receive from Employer incentive
compensation at a target rate of 100% (one hundred percent) and otherwise in
accordance with Employer's Management Incentive Program in effect from time to
time, less state and federal tax and other legally required or authorized
withholdings. The incentive compensation contemplated by this Section 3(b) shall
be payable to Officer and subject to review and adjustment from time to time
solely at the discretion of the Chief Executive Officer of Employer or his
designee.



3. No Other Amendment. Except as expressly modified by this First Amendment, all
other terms and conditions of the Employment Agreement shall not be modified or
amended and shall remain in full force and effect.



 

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date written above to be effective on the Effective Date.



 

Caremark Rx, Inc.



 

/s/ E. Mac Crawford

/s/ Rudy Mladenovic



E. Mac Crawford Rudy Mladenovic

Chairman, President and Chief Executive Officer





